The following order has been entered on the motion filed on the 24th of October 2016 by Defendants for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 8th of December 2016."
Upon consideration of the petition filed by Defendants on the 24th of October 2016 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2016."
Upon consideration of the petition filed by Defendants on the 24th of October 2016 in this matter for a writ of certiorari to review the decision of the North Carolina Business Court, the following order was entered and is hereby certified to the North Carolina Business Court:
"Denied by order of the Court in conference, this the 8th of December 2016."
The following order has been entered on the motion filed on the 18th of November 2016 by Defendants to Amend and Supplement Record on Appeal:
"Motion Dismissed as moot by order of the Court in conference, this the 8th of December 2016."